Citation Nr: 1815558	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-20 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a low back disability.

2.  Entitlement to service connection for a skin disability, to include actinic keratosis.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in March 2017.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to a compensable rating for a low back disability and entitlement to service connection for skin and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 22, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for a left eye disability is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for a left eye disability by the appellant are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal for entitlement to service connection for a left eye disability and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for a left eye disability is dismissed.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the remaining claims on appeal.  Specifically, the Veteran should be provided a VA examination to determine the current severity of his service-connected low back disability.  VA examinations should also be provided to determine the nature and etiology of the claimed skin and knee disabilities.  Finally, efforts should be made to obtain additional records of post-service treatment from the medical facility at MacDill Air Force Base.
Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete treatment records from the MacDill Air Force Base 6th Medical Group from July 30, 2010 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected low back disability.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The thoracolumbar spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should further address whether there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including the service-connected radiculopathy of the left lower extremity.  Any sensory or motor impairment in the extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The complete bases for all medical opinions must be provided.

3.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of the claimed skin and bilateral knee disabilities.  The claims file must be made available to and reviewed by the examiner. 

After physically examining the Veteran and reviewing the claims file, the examiner should determine

a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current skin disability is etiologically related to active duty service, to include the diagnosed skin rash in March 1974 and August 1986.  

The Veteran contends that his skin disability, diagnosed as actinic keratosis, is related to sun exposure during service.  The Veteran served on active duty for 20 years as a flight-line technician and his exposure to sun is established.  He also has post-service exposure to the sun through his work as an air conditioner mechanic with the United States Postal Service (USPS). He was treated for a skin rash twice during service in March 1974 and August 1986 and was first treated after service for a skin problem in June 1998 when actinic keratosis was identified.  The Veteran has continued to receive regular treatment for various skin conditions throughout the claims period. 

b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current knee disability is etiologically related to active duty service, to include the Veteran's duties as a flight-line technician which required regular squatting and jumping from aircraft.  

The Veteran contends that service connection is warranted for disabilities of the right and left knees as they were incurred due to his in-service duties.  He testified in March 2017 that he experienced the onset of knee pain during service, but has never sought medical treatment for knee problems.

The complete bases for all medical opinions must be provided.

4.  After completing the action detailed above, readjudicate the claims on appeal with consideration of all the evidence of record.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


